NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 12-1488
                                   _____________

                                  KINBOOK, LLC,
                                         Appellant

                                          v.

                           MICROSOFT CORPORATION
                                _____________

                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            (D.C. Civil No. 2-10-cv-04828)
                     District Judge: Honorable Gene E. K. Pratter
                                    _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 7, 2013

              Before: RENDELL, FISHER and JORDAN, Circuit Judges

                          (Opinion Filed: January 10, 2013)
                                  _____________

                             OPINION OF THE COURT
                                 _____________

RENDELL, Circuit Judge.

      This is a reverse trademark infringement case in which Kinbook, LLC

(“Kinbook”) alleges that Microsoft Corporation’s (“Microsoft”) trademarks “Kinect”

(particularly when used in conjunction with its “XBox 360” mark) and “KIN” are

confusingly similar to Kinbook’s registered “Kinbox” and “Munchkinbox” trademarks.
After considering the non-exhaustive list of factors enumerated in Interpace Corp. v.

Lapp, Inc., 721 F.2d 460 (3d Cir. 1983), as applied in reverse confusion cases, see

Freedom Card, Inc. v. J.P. Morgan Chase & Co., 432 F.3d 463, 472 (3d Cir. 2005), the

District Court concluded that no reasonable jury could find a likelihood of confusion

between the parties’ marks exists and therefore granted summary judgment in favor of

Microsoft. Kinbook timely appealed. The District Court had jurisdiction pursuant to 28

U.S.C. § 1331 and we have jurisdiction pursuant to 28 U.S.C. § 1291.

       We have carefully considered the appellate briefs of the parties and the record,

including the detailed thirty-page memorandum of the District Court. We see no need to

expand upon the District Court’s thorough analysis and surely cannot improve upon its

sound reasoning. Accordingly, for substantially the same reasons set forth by the District

Court, we will affirm its judgment in favor of Microsoft.




                                             2